Citation Nr: 0800721	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for chronic fatigue, 
also claimed as due to undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, also claimed as due to undiagnosed illness.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served in the military for over 30 years with 
various periods of ACDUTRA and INACDUTRA, to include active 
duty from November 1990 to June 1991, until his separation in 
October 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision.  The veteran 
had a hearing before the Board in April 2007 and the 
transcript is of record.

The RO received additional evidence from the veteran in May 
2007, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted included a signed 
waiver of local jurisdictional review. 

The issues of entitlement to service connection for multiple 
joint pain and DDD of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.



FINDINGS OF FACT

1.  The preponderance of the evidence indicates the veteran's 
cardiovascular disease (diagnosed as CAD) developed during 
active duty. 

2.  The veteran's chronic fatigue has never been officially 
diagnosed as a distinct disability, but rather has been 
attributed as a symptom of his now service-connected 
cardiovascular disease. 

3.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving multiple joint 
pain, to include of the hips, knees, shoulders and hands, 
incurred in active service in Southwest Asia to a degree of 
10 percent or more.


CONCLUSIONS OF LAW

1.  The veteran's CAD was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, and 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Disability associated with chronic fatigue was not 
incurred in or aggravated by active service nor may it be 
presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

3.  The veteran's multiple joint pain was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1117 and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 and 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in March and April 2004.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters told him to 
provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The Board notes the veteran has been receiving disability 
benefits from the Social Security Administration (SSA) since 
July 2003.  The veteran testified during his hearing before 
the Board in April 2007 that the benefits are for his heart 
condition and his low back condition.  The heart condition is 
being granted in this opinion and the low back condition is 
being remanded.  As to the other two claims, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  

The veteran has not contended that he was awarded SSA 
benefits for chronic fatigue or multiple joint pain, the 
remaining disabilities at issue in this case. While the SSA 
benefits may be related to his fatigue complaints in 
conjunction with his heart disease, what is "of 
consequence" in this case is whether the veteran's current 
disabilities are related to his military service, and there 
is no indication that Social Security records would include 
any such information. Also, the medical records currently of 
record are recent and show no current disability of chronic 
fatigue or multiple joint pain, whereas the possible social 
security records referenced by the veteran are at least four 
years old.  There has been no indication from the veteran 
that there has been any recent medical evaluation done by the 
SSA.  Remanding the case to obtain such records would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded medical examination to obtain an 
opinion as to whether his chronic fatigue and heart disease 
can be attributed to service.  Since these are the only 
claimed conditions actually shown in the service medical 
records, VA's duty to assist by obtaining a medical opinion 
extends only to this claim.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the multiple joint claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
exists or may be associated with the claimant's military 
service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's contentions are explained as to each claimed 
condition below.  In general, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

For the majority of his claims, the veteran is alleging that 
his current conditions are the result of in-service events or 
injuries incurred during his active service, specifically in 
the Persian Gulf.  To the extent he is alleging that his 
current conditions are a result of an injury or disease 
diagnosed and treated during his time in the Army National 
Guard, however, the Board notes that only "veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The claimant in this case is a "veteran" based on his active 
duty service from November 1900 to June 1991 when he was 
stationed in the Persian Gulf as well as various other times 
he was on active duty and active duty for training from 1972 
to October 2002.  Therefore, he is entitled to "veteran" 
status and the full benefit of VA resources for any 
compensation claim based on any of those periods of service.  
However, to the extent any of his claims are not based on 
that period of service, but on his period of inactive 
service, the claims must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Here, it 
is not necessary to determine the exact dates of all his 
periods of active duty because the veteran alleges his 
symptoms began while in the Persian Gulf, a period of active 
duty confirmed by his DD-214. 

Coronary Artery Disease (CAD)

The veteran alleges that he suffered from shortness of breath 
while in the Persian Gulf and since then.  Shortly after 
returning from the Gulf War, the veteran alleges he suffered 
a heart attack and underwent a myocardial infarction due to 
his duties overseas. 

Again, service connection can be established directly or by 
statutory presumption.  Service connection may be established 
for a current disability on the basis of a presumption under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Service connection for cardiovascular-renal disease, to 
include coronary artery disease, may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).   Here, the veteran was taken off active duty in 
June 1991.  His subsequent heart attack was in October 1992, 
just over one year later.  Although he had other periods of 
active duty thereafter, this legal presumption is 
inapplicable.

Even if the presumption is inapplicable, the veteran may 
still be granted service connection if the evidence shows his 
condition was incurred in service.  Again, it is unclear the 
exact dates of the veteran's periods of active duty because 
his personnel record is not in the claims file.  However, his 
DD-214 confirms he served for over 30 years, to include 
active duty from November 1990 to June 1991 in the Persian 
Gulf.  It is also clear he served on active duty prior to 
that time and after that time, lastly from September 2002 to 
October 2002 at which time he was separated from the military 
due to his heart condition. 

Service medical records indicate a complete lack of heart 
symptomatology prior to October 1992.  That is, the veteran 
never complained of, was treated for or was diagnosed with 
any heart related conditions or shortness of breath as 
alleged.  Rather periodic examinations prior to 1992 indicate 
all relevant tests within normal limits and no cardiovascular 
diagnoses.  The veteran was hospitalized in October 1992 
where he underwent a myocardial infarction.  A June 1993 
statement by private cardiologist Dr. Fish indicated the 
veteran was ready to return to his military duties.  A 
September 2002 medical determination indicates a diagnosis of 
CAD status-post myocardial infarction, not incurred in the 
lined of duty.  At that time, the medical board also 
determined the veteran was not fit for active duty and he was 
separated from service in October 2002.

It is clear from the medical evidence that the veteran's 
heart condition was first identified and diagnosed after 
active duty.  The veteran does not dispute this fact, but 
alleges his Gulf War service caused the condition.  The 
veteran alleges he suffered with shortness of breath and 
chest pains in the Persian Gulf and shortly after coming home 
his health deteriorated.  The service medical records simply 
do not confirm the veteran's allegations.

In support of his claim, the veteran supplied lay statements 
from his wife and fellow serviceman.  The serviceman, 
significantly, confirmed the veteran's contentions that he 
suffered with shortness of breath while serving in the Gulf 
War:

I can remember [the veteran] complaining of chest 
pains and shortness of breath while we were 
serving in the Gulf War.  [I] didn't know at the 
time it was heart related because we were right 
by the oil well fire's north of Kuwait.  
  
The veteran's wife similarly recalls the veteran returning 
from the Gulf War with numerous health problems, to include 
heart problems. 

After service, the veteran continued to have heart problems 
and underwent a coronary arterial bypass grafting times four 
in 2002.  The veteran was afforded a VA examination in August 
2004 where the examiner diagnosed the veteran with CAD, 
status post myocardial infarction and coronary arterial 
bypass grafting.  In regard to etiology, the examiner 
commented as follows:

Veteran has had [CAD], which he developed shortly 
after returning from the Persian Gulf War.  
Veteran had significant risk factors for coronary 
arterial disease, including family history, 
history of smoking, obesity and hyperlipidemia.  
In the opinion of this examiner, veteran's [CAD] 
would not be at least as likely as not related to 
his service in the Persian Gulf War.  

The examiner's opinion does not entirely rule out the 
possibility of service connection.  The pertinent question 
here is whether the veteran's heart condition began while on 
active duty.  While it is clear it was not diagnosed until 
after his return, the close proximity in time coupled with 
the veteran's statements indicating symptoms began while on 
active duty seem to support service connection.  

The examiner does not comment on the likelihood that the 
veteran's heart condition began while on active duty.  
Rather, he merely discounts the likelihood that the veteran's 
Persian Gulf War service caused the veteran's CAD.  Again, 
this is not the pertinent question.

The Board finds compelling the close proximity in time 
between the veteran's return from the Gulf War and the 
subsequent heart attack.  Although outside the presumptive 
period, it was still a mere 16 months later.  The lay 
statement supplied by the fellow serviceman further confirms 
the veteran's allegations that he began suffering from 
symptoms, to include shortness of breath and chest pains, 
while on active duty.  His wife confirms he returned from the 
Gulf War with many health ailments leading up to his heart 
attack a mere 16 months later.

The August 2004 examiner specifically links the veteran's 
heart condition to "risk factors" unrelated to his service 
in the Persian Gulf.  Again, however, the fact the veteran 
was at high risk to obtain heart disease does not negate the 
possibility that the disease first incurred while on active 
duty.  The veteran served in the military for over 30 years, 
to include time before and after the October 1992 heart 
attack.  The examiner did not seem to take into account the 
veteran's entire military history in rendering his opinion.  
As such, the opinion is not conclusive and not probative.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The Board finds that the short lapse of time between being 
released from active duty and the diagnosis of heart disease 
as well as the lay statements confirming active duty symptoms 
renders the evidence in relative equipoise.  As such, the 
veteran is entitled to the benefit of the doubt and service 
connection for CAD is, therefore, warranted.

Chronic Fatigue

The veteran alleges he has suffered with chronic fatigue ever 
since returning from the Persian Gulf.

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34539- 543 (June 10, 2003) (emphasis added).  It was 
provided, however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue.  
38 C.F.R. § 3.317(b).  The Board notes, however, that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The presumption is rebutted, however, where there is 
affirmative evidence that (1) an undiagnosed illness was not 
incurred during military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c) (emphasis added).

Here, as will be explained more thoroughly below, the 
presumption is inapplicable because the veteran's chronic 
fatigue has not been identified as a separate disabling 
entity, but rather as a symptom or consequence of a 
supervening condition, namely his heart condition, which is 
now service-connected. 

The veteran's service medical records and post-service 
medical records clearly show the veteran's complaints of 
fatigue and overall functional impairment ever since his 
heart attack in October 1992.  He was never, however, 
diagnosed with chronic fatigue syndrome or any other 
condition responsible for the symptoms.  Rather, the fatigue 
was usually associated with his heart condition.  The Board 
also notes the veteran was afforded a Gulf War Protocol 
examination in March 1993 where the examiner merely indicated 
a skin rash. 

Again, the veteran was afforded an examination in August 2004 
where the examiner indicated as follows:

Veteran does have fatigue, but again in the 
opinion of this examiner, it would not be an 
unexplained fatigue, which would be a requirement 
for the diagnosis of chronic fatigue syndrome.  
Veteran's fatigue again would appear to be much 
more likely than not related to his poor cardiac 
output secondary to his myocardial infarction and 
coronary arterial disease. 

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and findings and a complete review of 
the C-file.  Also compelling, no medical provider has ever 
diagnosed the veteran with chronic fatigue syndrome or 
otherwise stated the veteran's chronic fatigue symptoms are a 
separate and distinct disability.  Rather, all the medical 
evidence seems to suggest the veteran's fatigue is a residual 
symptom of his heart disease.

Even if no presumption exists, consideration must also be 
given to whether the veteran may be directly service 
connected for his claimed conditions by a showing that his 
current conditions are related to some in-service event.  
See, e.g. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994). In this case, the Board concludes no probative and 
competent evidence does so.  

First and foremost, direct service connection requires 
evidence of a current disability.  As the August 2004 
examiner correctly indicates, the veteran has never been 
diagnosed with chronic fatigue syndrome or any other 
disability specifically related to his chronic fatigue.  That 
is, the veteran's chronic fatigue has no official diagnosis 
and therefore direct service connection is not warranted.

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

In short, the veteran's chronic fatigue has no official 
diagnosis and it has been attributed to his heart condition.  
His heart condition is service connected by this opinion and, 
therefore, the RO will take into consideration the veteran's 
chronic fatigue when rating the veteran's CAD.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Multiple Joint Pain

The veteran alleges he has had pain in his knees, hips, 
shoulders and hands ever since returning from the Persian 
Gulf.  

Again, a statutory presumption exists for chronic 
disabilities resulting from an undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, confirmed by objective indications.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis added).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, signs or symptoms 
involving multiple joint pain.  38 C.F.R. § 3.317(b). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5). 

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does not.

The veteran's service medical records are largely silent as 
to any complaints, diagnoses or treatment for any joint pain.  
That is, other than lumbar spine treatment (which has been 
diagnosed and is being claimed separately) and one complaint 
of calf pain and "leg fatigue" in June 1993, his service 
medical records are not indicative of a continuous, chronic 
condition involving joint pain.  In June 1993, in conjunction 
with a cardiovascular stress test, the veteran indicated calf 
pain and "leg fatigue."  No diagnosis was rendered at the 
time and the complaint has never been duplicated. 

Again, the Board finds noteworthy that the veteran was 
afforded a Gulf War Protocol examination in March 1993 where 
the examiner merely indicated a skin rash.  The veteran's 
service medical records are largely focused on other 
conditions unrelated to multiple joint pain, namely his heart 
disease and low back disability.  Periodic examinations 
throughout the 30 years of his military service are also 
silent as to any complaints, treatments or diagnoses of any 
multiple joint pain.

After service, his medical records, private and at the VA, 
are completely silent as to any complaints, treatments or 
diagnoses of any multiple joint pain.  Again, his medical 
records are largely focused on other unrelated medical 
conditions.  As a whole, there simply is no medical evidence 
indicative of a chronic multiple joint condition condition. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  No 
medical records confirm the chronicity of the veteran's 
condition nor do they show a current diagnosis linked to any 
incident of his active military service.  

The Board has considered the veteran's statements that he has 
suffered with multiple joint pain ever since the military.  
Although he believes this condition is due to his foreign 
service, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that the 
veteran has a chronic multiple joint condition related to his 
military service. 

Again, as for the medical literature provided by the veteran, 
such generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

In summary, the Board finds that service connection for 
multiple joint pain is not warranted.  No objective evidence 
exists confirming the chronicity of the veteran's undiagnosed 
multiple joint complaints nor has the veteran been diagnosed 
with a multiple joint condition attributable to any aspect of 
his active military service.  Presumptive service connection, 
in this case, requires objective evidence of a chronic 
condition and direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for CAD is granted.

Entitlement to service connection for chronic fatigue, also 
claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for multiple joint pain, 
also claimed as due to undiagnosed illness, is denied.


REMAND

Here, the veteran alleges he worked in the military for over 
30 years as a maintenance mechanic.  During his duties he 
alleges he injured his back multiple times, most 
significantly in 1995 lifting a tow bar.  He claims he 
suffered with sciatica on and off throughout service.

The veteran has been receiving disability benefits from the 
SSA since July 2003.  During his hearing before the Board, he 
testified that these benefits were in part due to his lumbar 
spine condition.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records in conjunction with his disability benefits.

The veteran's service medical records do not confirm any 
specific back injury, but they do confirm complaints of back 
pain as early as April 1991, to include radiating pain into 
his left buttocks, and a diagnosis of degenerative disc 
disease (DDD) and herniated disc as early as January 1997.  

The veteran has a lengthy military history.  Aside from his 
DD-214 indicating active duty from November 1990 to June 1991 
and some military certificates, confirming various periods of 
active duty thereafter, the veteran's exact periods of active 
duty have never been verified.  The RO should make efforts to 
confirm the veteran's exact periods of active service, to 
include periods of active duty for training (ACDUTRA), by 
obtaining all documents necessary, to include his personnel 
records. 

As stated above, the veteran's service medical records 
confirm both complaints and diagnoses of lumbar spine 
conditions.  It is unclear whether the veteran was on active 
duty when his condition incurred, but he was clearly on 
active duty in April 1991, the date in which the first 
complaint of back pain appears in his medical records.  At 
that time the veteran was not diagnosed with a condition, but 
his complaints of recurrent back pain radiating to his left 
buttocks was noted. After that time, the Board finds 
noteworthy he was diagnosed with DDD and herniated discs with 
radiculopathy into his left buttocks.  Again, it is unclear 
whether this diagnosis was rendered while the veteran was on 
active duty.

Even if, however, the diagnosis was rendered after his period 
of active duty, the medical evidence is not conclusive as to 
whether his condition is related to any period of active 
duty.  His MOS confirms he was a maintenance mechanic for 
many years in the military and his first complaints of back 
pain occurred while on active duty. 

In support of his claim, moreover, the veteran provided a 
statement from private doctor, Dr. Lee, in May 2007 
diagnosing the veteran with osteoarthritis, herniatic disc 
and chronic lumbago.  As for etiology, Dr. Lee indicates the 
veteran's lengthy military service and MOS concluding as 
follows: "I suspect [his military activities] aggravated his 
osteoarthritis."  Dr. Lee does not indicate what, if any, 
documents were reviewed nor does he offer a definitive nexus 
for the veteran's conditions.

Although the pre- and post- service medical records are not 
dispositive, they are sufficient to raise the possibility 
that the claimed lumbar spine condition could be related to 
his in-service complaints and MOS.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).   The veteran has never been 
afforded a VA examination to determine the severity and 
likely etiology of his lumbar spine condition(s).  A VA 
examination is indicated.

The RO should also take this opportunity to obtain any and 
all VA outpatient treatment records from July 2004 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim and award for SSA 
disability benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Confirm the veteran's service dates, 
to include periods of ACDUTRA and 
INACDUTRA and obtain any missing medical 
and personnel records from the National 
Personnel Records Center (NPRC) or any 
other appropriate agency for his service.  
All efforts to obtain these records should 
be fully documented, and the NPRC must 
provide a negative response if records are 
not available.

3.  Obtain the veteran's VA medical 
records for his various lumbar spine 
conditions from the VA medical system in 
Fayetteville, Arkansas from July 2004 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an orthopedic VA examination 
for his claimed lumbar spine condition.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that any current lumbar spine condition 
found is related to any aspect of the 
veteran's active service, to include his 
MOS as a mechanic and his in-service 
complaints and diagnoses.  If possible, the 
date of onset should be provided.  
Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


